15 F.3d 1087NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
MANUFACTURERS HANOVER TRUST COMPANY, Plaintiff-Appellee,v.M/V BOS VENTURE, her engines, tackle, machinery, etc., inrem.;  Bos Venture Shipping Limited, in personam, Defendants,M.P.W. Corporation Alpha Mar, Plaintiff-Intervenor-Appellant.
No. 92-56052.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 31, 1994.Decided Feb. 7, 1994.

1
Before:  TANG, PREGERSON and NOONAN, Circuit Judges

ORDER

2
For the reasons stated by the Magistrate Judge, the judgment of the district court is AFFIRMED.